       Case 1:18-cv-00904-DAE Document 26 Filed 06/26/19 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                                                                                       20i9JtjN   26 AM II:        3
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION                                       CLERK u.
                                                                                      WESTERN
                                                                                                  Hz..
                                                                                                         T
                                                                                                             ;ij
                                                                                                              TEXAS
Enrique Talamantes

                             Plaint ff




The Becton Dickinson and                               CIVIL NO.: 1:18-cv-00904-LY
Company Group Life and Health Plan,
Standard Insurance Company, and
The Metropolitan Life Insurance
Company

                             Defendants

                                            I) 1 13



       Before the Court is the Joint Agreed Motion to Dismiss filed by Defendant Standard

Insurance Company. The Court, having considered the Motion, and having been informed that

Plaintiff joins in and agrees to the Motion, finds that the Motion should be, and hereby is,



       IT IS THEREFORE ORDERED that Plaintiff's claims against Standard Insurance

Company are dismissed, with prejudice. All attorney's fees and costs of court are taxed against

the party incurring same, unless otherwise agreed by the parties. Plaintiffs claims against the

remaining defendants are not affected by this Order.

       Signed this   2 &i' of June, 2019.



                                                       United States District Judge
